DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-2 in the reply filed on 9/8/2022 is acknowledged.  Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  Restriction is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (JP 2009132981A).

Regarding claim 1, Matsuda (p2 of 8) teaches a steel sheet comprising in % by mass: (C: 0.030 to 0.20%, Si: 0.25% to 1.5%, Mn: 1.0 to 2.5%, P: 0.005 to 0.1 %, S: 0.01 % or less, Al: 0.005 to 1.5% and N: 0.01 by mass%) with a balance of Fe and unavoidable impurities, and the area ratio to the entire steel sheet structure is 85% to 99% of ferrite phase with a bainite phase (p4 of 8), and 1 % to 15% of second phase including martensite phase, the martensite phase has an area ratio of 1 % to 13% with respect to the entire steel sheet structure, and the second phase other than the martensite phase has an area ratio of 5% or less. Although the composition and area percentages are not exactly as claimed, the percentages of each component and area percentage overlap the claimed component and area percentages. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use percentages of each element and area overlapping the claimed percentages.  As such, sample 17 shows (Tables 1 and 2) a steel with a composition with a slight variation in Si% has an orientation degree of 3.1.  Matsuda teaches a Si range of .1.5 mass % or less so a slight decrease in Si within the range of Matsuda and as claimed would be expected to provide the same orientation degree and area ratios within the claimed range as in example 17. Considering Matsuda  teaches an overlapping composition range and similar processing parameters, although the integration degree of (252)<2-I I> orientation of martensite and tempered martensite is not expressly disclosed as 5.0 or lower, it is expected that this would be inherent to the composition of Matsuda as produced.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (JP 2009132981A) in view of Hasegawa et al (JP 2004100027A).
Regarding claim 2, Matsuda teaches all the limitations of claim 1 as set forth above and further teaches that as long as the effects of the invention are not impaired, the components may include other elements (p4 of 8) mentioning Nb, Mo, Cr, Cu, and Ni.
Matsuda does not explicitly teach the inclusion of one or more of: Co: 0.0001 to 0.5000%; Ni: 0.0001 to 0.5000%; Mo: 0.0001 to 0.5000%; Cr: 0.0001 to 1.0000%; 0: 0.0001 to 0.0200%; Ti: 0.0001 to 0.5000%; B: 0.0001 to 0.0100%; Nb: 0.0001 to 0.5000%; V: 0.0001 to 0.5000%; Cu: 0.0001 to 0.5000%; W: 0.0001 to 0.1000%; Ta: 0.0001 to 0.1000%; Sn: 0.0001 to 0.0500%; Sb: 0.0001 to 0.0500%; As: 0.0001 to 0.0500%; Mg: 0.0001 to 0.0500%; Ca: 0.0001 to 0.0500%; Y: 0.0001 to 0.0500%; Zr: 0.0001 to 0.0500%; La: 0.0001 to 0.0500%; and Ce: 0.0001 to 0.0500%. 
However, Hasegawa teaches the addition of (in mass%)  0.0005 to 0.01% of Ca, 0.0005 to 0.005% of Mg , 0.0005 to 0.02% of Y, 0.0005 to 0.02% of Ce:, 0.0005 to 0.02% of La, and 0.001 to 0.02% of Zr to control sulfides [0031] or the addition of 0.01 to 5.0% of Ni and 0.01 to 5.0% of Co, 0.01 to 5.0 % of Cu to improve the hardenability by lowering the transformation point of the steel material and promoting low-temperature transformation [0032], or the addition of 0.01 to 13.0% of Cr, 0.01 to 5.0% of Mo, or 0.01 to 5.0% of W to improve corrosion resistance, or the addition of 0.005 to 0.5% of Nb , 0.005 to 1.0% of V, 0.005 to 0.5% of Ta to precipitate fine carbides to increase strength of the steel.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add any of the above elements to the steel of Matsuda in quantities as taught by Hasegawa and overlapping the instant claimed quantities that will not impair the effects of Matsuda and will provide either improved the hardenability, improved corrosion resistance, or increased strength based on the element added.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (JP 2009132981A) in view of Fujiwara et al (JP 2017145469A)
Regarding claim 2, Matsuda teaches all the limitations of claim 1 as set forth above and further teaches that as long as the effects of the invention are not impaired, the components may include other elements (p. 4 of 8).
Matsuda does not explicitly teach the inclusion of one or more of: Co: 0.0001 to 0.5000%; Ni: 0.0001 to 0.5000%; Mo: 0.0001 to 0.5000%; Cr: 0.0001 to 1.0000%; 0: 0.0001 to 0.0200%; Ti: 0.0001 to 0.5000%;B: 0.0001 to 0.0100%; Nb: 0.0001 to 0.5000%; V: 0.0001 to 0.5000%; Cu: 0.0001 to 0.5000%; W: 0.0001 to 0.1000%; Ta: 0.0001 to 0.1000%; Sn: 0.0001 to 0.0500%; Sb: 0.0001 to 0.0500%; As: 0.0001 to 0.0500%; Mg: 0.0001 to 0.0500%; Ca: 0.0001 to 0.0500%; Y: 0.0001 to 0.0500%; Zr: 0.0001 to 0.0500%; La: 0.0001 to 0.0500%; and Ce: 0.0001 to 0.0500%. 
However, Fujiwara teaches the addition of (in mass%) elements such as Cr: 0% or more and less than 1.0% Mo: 0 to 0.50% Ni: 0 to 1.0% B: 0 to 0.0050% to improve the hardenability, or the addition of Ca: 0 to 0.020% Mg: 0 to 0.020% to increase formability by adjusting the shape of inclusions.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add any of the above elements to the steel of Matsuda in quantities as taught by Fujiwara and overlapping the instant claimed quantities that will not impair the effects of Matsuda and will provide either improved hardenability or to increase formability of the steel of Matsuda.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784    


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784